                                          Case 3:18-cv-07012-JCS Document 165 Filed 08/20/21 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                   6     TONETTE L. VAZQUEZ,                                 Case No. 18-cv-07012-JCS
                                                        Plaintiff,
                                   7
                                                                                             ORDER TO FURNISH TRANSCRIPT
                                                  v.
                                   8
                                   9     ALEJANDRO MAYORKAS,
                                                        Defendant.
                                  10
                                  11          Plaintiff Tonette Vazquez, proceeding pro se and in forma pauperis, requested on the

                                  12   record at the August 20, 2021 hearing and case management conference a transcript of that
Northern District of California
 United States District Court




                                  13   proceeding. The Court finds that a transcript is warranted to allow Ms. Vazquez to pursue an

                                  14   appeal. The court reporter is directed to prepare the transcript of the August 20, 2021 hearing and

                                  15   case management conference on the following basis:

                                  16          (X) Ordinary (within 30 days @ $3.65 per page).

                                  17          ( ) 14-Day (within 14 days @ $4.25 per page).

                                  18          ( ) Expedited (within 7 days @ $4.85 per page).

                                  19          ( ) Daily (overnight @ $6.05 per page).

                                  20          The Court finds that Ms. Vazquez cannot afford to pay for the transcript. The Clerk is

                                  21   directed to pay said reporter the cost of preparing or furnishing the transcript at the rates indicated

                                  22   above, and in accordance with the requirements of the Judicial Conference of the United States, as

                                  23   set forth in the Guide to Judiciary Policies and Procedures.

                                  24          The court reporter shall file proof of service upon furnishing this transcript to Ms.

                                  25   Vazquez.

                                  26          IT IS SO ORDERED.

                                  27   Dated: August 20, 2021                            ______________________________________
                                                                                         JOSEPH C. SPERO
                                  28                                                     Chief Magistrate Judge
